UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K (Mark One) [X] Annual report pursuant to Section15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2013 OR [] Transition report pursuant to Section15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-21660 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: PAPA JOHN’S INTERNATIONAL, INC. 401(k) PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: PAPA JOHN’S INTERNATIONAL, INC. 2002 Papa John’s Boulevard Louisville, Kentucky40299-2367 (502) 261-7272 Papa John’s International, Inc. 401(k) Plan Financial Statements and Supplemental Schedule Years ended December 31, 2013 and 2012 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule 15 Schedule of Assets (Held at End of Year) 16 Signature 17 Exhibit Index 18 Exhibit 23.1 – Consent of Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm Tothe 401(k) Plan Committee Papa John’s International, Inc. 401(k) Plan We have audited the accompanying statements of net assets available for benefits of the Papa John’s International, Inc. 401(k) Plan (the“Plan”) as of December31, 2013 and 2012, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December31,2013 and 2012, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The accompanying supplemental schedule of assets (held at end of year) as of December31, 2013, is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Mountjoy Chilton Medley LLP Louisville, Kentucky June 26, 2014 1 Papa John's International, Inc. 401(k) Plan Statements of Net Assets Available for Benefits December 31, 2013 and 2012 Assets Cash $ - $ Investments at fair value: Papa John's International, Inc. common stock Mutual funds Pooled separate accounts Common collective trusts Total investments Receivables: Contributions receivable from participants - Contributions receivable from employer Notes receivable from participants Total receivables Net assets available for benefits at fair value Adjustments from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ See accompanying notes. 2 Papa John's International, Inc. 401(k) Plan Statements of Changes in Net Assets Available for Benefits Years ended December 31, 2013 and 2012 Additions (deductions): Investment income: Net appreciation in fair value of investments $ $ Interest and dividend income Net investment income Contributions: Participant Rollover Employer Total contributions Benefits paid to participants ) ) Administrative fees ) ) Net increase Net assets available for benefits at beginning of year Net assets available for benefits at end of year $ $ See accompanying notes. 3 Papa John’s International, Inc. 401(k) Plan Notes to Financial Statements December 31, 2013 and 2012 1.Description of Plan The following description of the Papa John’s International, Inc. 401(k) Plan (the “Plan”) provides general information.Participants should refer to the Summary Plan Description for a more complete description of the Plan’s provisions. General Papa John’s International, Inc. (the “Company”) established the Plan on October 1, 1995. The Plan is a defined contribution plan available to all eligible employees of the Company and its subsidiaries, who have attained the age of twenty-one and have completed one year of service as defined by the Plan. Highly compensated employees, as defined by the Plan, are restricted from deferring contributions to the Plan. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). Although it has not expressed any intent to do so, the Company has the right under the Plan to terminate the Plan subject to the provisions of ERISA. In the event of Plan termination, participants will become 100 percent vested in their accounts. Contributions Participants may voluntarily elect to contribute from 1 to 75 percent of annual eligible wages to their accounts within the Plan. Participant contributions are subject to Internal Revenue Code (“IRC”) limits. The Company may, at its discretion, make matching or profit sharing contributions to the Plan. The Company contributed, to participants actively employed on the last day of the 2013 and 2012 Plan years, an amount equal to 25 cents for every dollar contributed by the participants up to a maximum of the first 6 percent of the participants’ eligible compensation contributed to the Plan. Participant Accounts All contributions are allocated at the direction of the participant among selected investment funds. Each fund’s investment income or loss, less any investment management fee, is allocated to participants’ accounts based on their proportionate interest in the fund. The value of participant accounts will fluctuate with the market value of the securities in which the accounts are invested. 4 Papa John’s International, Inc. 401(k) Plan Notes to Financial Statements December 31, 2013 and 2012 1.Description of Plan (continued) Vesting Participant contributions and the earnings on those contributions are immediately vested to the participant. Company discretionary contributions and related earnings vest subject to a five-year graded vesting schedule which is based on years of vesting service. To receive vesting service for a Plan year, a participant must have completed at least 1,000 hours of service during the Plan year. Payment of Benefits Vested account balances are payable upon retirement, death or disability, or termination of employment. In-service distributions are also permitted upon meeting certain requirements as defined by the Plan. Notes Receivable from Participants Eligible participants may borrow from their accounts a minimum loan amount of $1,000 up to a maximum equal to the lesser of $50,000 or 50 percent of their vested account balance. Loans are secured by the balances in the participants’ accounts and are interest bearing at the prime rate plus one percentage point at the time of the loans. The loans are measured at their unpaid principal balance plus any accrued but unpaid interest. Forfeitures Forfeited balances of terminated participants' non-vested accounts are used to reduce future Company contributions. Forfeitures of approximately $9,000 and $6,100 were used to reduce the amount of the employer matching contributions receivable as of December 31, 2013 and 2012, respectively. Forfeited amounts approximated $6,100 and $34,000 at December 31, 2013 and 2012, respectively. Administrative Expenses Administrative expenses of the Plan are paid by the Company or Plan participants, as defined in the Plan document. 2.Significant Accounting Policies Basis of Accounting The financial statements of the Plan are prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America (“GAAP”). 5 Papa John’s International, Inc. 401(k) Plan Notes to Financial Statements December 31, 2013 and 2012 2.Significant Accounting Policies (continued) Contributions Contributions from participants are recorded when the Company makes payroll deductions. Discretionary employer contributions are determined, funded and recorded annually. Contributions receivable represent amounts not yet deposited into the participants’ individual accounts. Valuation of Investments and Income Recognition The Plan’s investments are stated at fair value (see Note 3). Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Investment contracts considered benefit-responsive held by a defined-contribution plan are required to be reported at fair value, even though contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The Plan invests in a stable value fund with Principal Life Insurance Company (“Principal”), which is a benefit-responsive investment contract, held in a common collective trust fund. As required, the Statements of Net Assets Available for Benefits present the fair value of the investment contract as well as the adjustment of the investment contract from fair value to contract value. The Statements of Changes in Net Assets Available for Benefits are prepared on a contract value basis. The Plan presents in the accompanying Statements of Changes in Net Assets Available for Benefits the net appreciation (depreciation) in the fair value of its investments which consists of the realized gains or losses and the unrealized appreciation (depreciation) on those investments. Management fees and operating expenses charged to the Plan for investments in mutual funds are deducted from income earned on a daily basis and are not separately reflected. Consequently, management fees and operating expenses are reflected as a reduction of investment return for such investments. Use of Estimates The preparation of financial statements in conformity with GAAP requires the Plan’s management to make estimates and assumptions that affect the amounts reported in these financial statements and accompanying notes. Actual results could differ from those estimates. 6 Papa John’s International, Inc. 401(k) Plan Notes to Financial Statements December 31, 2013 and 2012 2.Significant Accounting Policies (continued) Subsequent Events Subsequent events for the Plan have been considered through the date of the Independent Auditor's Report, which represents the date the financial statements were available to be issued. 3.Fair Value Measurements The Accounting Standards Codification establishes a framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three-tier fair value hierarchy includes the following categories: ● Level 1: Quoted market prices in active markets for identical assets or liabilities. An active market for the asset or liability is a market in which the transaction for the asset or liability occurs with sufficient frequency and volume to provide pricing information on an ongoing basis. ● Level 2: Observable market-based inputs or unobservable inputs that are corroborated by market data, such as quoted prices for similar assets or liabilities or model-derived valuations. ● Level 3: Unobservable inputs that are not corroborated by market data. These inputs reflect a company’s own assumptions about the assumptions a market participant would use in pricing the asset or liability. The methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. 7 Papa John’s International, Inc. 401(k) Plan Notes to Financial Statements December 31, 2013 and 2012 3.Fair Value Measurements (continued) The following is a description of the valuation methodologies used for the investments measured at fair value. There have been no changes in the methodologies used at December 31, 2013 and 2012. Papa John’s International, Inc. common stock: Papa John’s International, Inc. common stock is traded on The NASDAQ Global Select Market tier of The NASDAQ Stock Market under the symbol PZZA. The common stock is valued at its quoted market price at the daily close of NASDAQ on the last business day of the Plan year and is classified as a Level 1 investment. Mutual funds: Mutual funds are valued at quoted market prices in an exchange and active market and are classified as Level 1 investments. Pooled separate accounts: Pooled separate accounts (“PSA”) contain observable Level 1 quoted pricing inputs or quoted prices for similar assets in active or non-active markets. While some pooled separate accounts may have publicly quoted pricing inputs (Level 1), the account values of separate accounts are classified as Level 2 investments since they are not publicly quoted and the investments may be redeemed at their net asset values (“NAV”) as of the measurement date. The NAV is based on the value of the underlying assets owned by the PSA, minus any liabilities, and then divided by the number of shares outstanding. The following categories are included in the PSAs: ● Large U.S. equity: Seeks to provide long-term growth of capital by primarily investing in companies with large market capitalizations. ● Mid U.S. equity: Seeks to provide long-term growth of capital by primarily investing in companies with medium market capitalizations. ● Small U.S. equity: Seeks to provide long-term growth of capital by primarily investing in companies with small market capitalizations. ● International equity: Invests the majority of assets in securities of companies with small to medium market capitalizations that meet the following criteria: (1) principal place of business or principal office is located in emerging market countries or outside of the United States; (2) principal securities are traded in an emerging market or on a foreign exchange; and (3) derive 50 percent or more of their total revenue from goods or services produced in emerging market countries or produced or sold outside of the United States. 8 Papa John’s International, Inc. 401(k) Plan Notes to Financial Statements December 31, 2013 and 2012 3.Fair Value Measurements (continued) Common collective trusts: The Principal Trust Income and Target Funds are held in common collective trust funds, which consist of investments in mutual funds, collective trusts and PSAs. These investments are valued at their NAV per share as of the close of business on the valuation date. The NAV is quoted on a private market that is not active; however, the unit price is based on the value of the underlying investment assets owned by the fund, minus its liabilities, and then divided by the number of shares outstanding. The Principal Trust Income Fund seeks current income and, as a secondary objective, capital appreciation. The Principal Trust Target Funds seek total return consisting of long-term growth of capital and current income, consistent with the investment strategy of an investor who expects to retire in a specific year. The stable value fund, held in a common collective trust fund, invests in conventional and synthetic guaranteed investment contracts (“GICs”) issued by life insurance companies, banks and other financial institutions with excess cash invested in cash equivalents. The objective of the stable value fund is to provide preservation of capital and relatively stable returns regardless of the volatility of the financial markets. The stable value fund is recorded in the accompanying financial statements at fair value. Fair value represents quoted market prices for synthetic GICs, while the fair value of conventional GICs is determined using a discounted cash flow methodology where the individual contract cash flows are discounted at the prevailing interpolated yield curve rate as of December 31, 2013 and 2012. These investments are classified within Level 2 of the valuation hierarchy as they are not publicly quoted and due to the ability to redeem the investments at their NAVs as of the measurement date. 9 Papa John’s International, Inc. 401(k) Plan Notes to Financial Statements December 31, 2013 and 2012 3.Fair Value Measurements (continued) The Plan’s investments measured at fair value on a recurring basis as of December 31, 2013 and 2012 were as follows: December 31, 2013 Fair Value Measurements Level 1 Level 2 Level 3 Total Papa John’s International, Inc. common stock $ $
